 

EXHIBIT 10.1

 

[tlogo.jpg]





 

 

Page 2 of 32

 

Section B - Supplies or Services and Prices

 



ITEM NO  SUPPLIES/SERVICES  QUANTITY   UNIT   UNIT PRICE   AMOUNT  0001      * 
 *  $*  $827,800.92     Vector Seed Stock                        FFP           
            FOB: Destination                        MILSTRIP: N3239812RCAP009 
                      PURCHASE REQUEST NUMBER: N3239812RCAP009                
                                              NET AMT   $827,800.92            
                 ACRN AA                 $827,800.92                          
CIN: N3239812RCAP0090001



 



ITEM NO  SUPPLIES/SERVICES  QUANTITY   UNIT   UNIT PRICE   AMOUNT  0002      * 
 *  $*  $2,600,005.92     Malaria Manufacture of 3 AD Vectors                
       FFP                        FOB: Destination                       
MILSTRIP: N3239812RCAP009                        PURCHASE REQUEST NUMBER:
N3239812RCAP009                                                             
 NET AMT   $2,600,005.92                              ACRN AA                
$2,600,005.92                           CIN: N3239812RCAP0090002

 



* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 3 of 32

 

ITEM NO  SUPPLIES/SERVICES  QUANTITY   UNIT   UNIT PRICE   AMOUNT  0003      * 
 *  $*  $92,192.76     Stability Study                        FFP           
            Stability Study                        FOB: Destination           
            MILSTRIP: N3239812RCAP009                        PURCHASE REQUEST
NUMBER:N3239812RCAP009                                                        
      NET AMT   $92,192.76                              ACRN AA                
$92,192.76                           CIN: N3239812RCAP0090003

 

ITEM NO  SUPPLIES/SERVICES  QUANTITY   UNIT   UNIT PRICE   AMOUNT  1001      * 
 *  $*  $140,192.88  OPTION  Stability Study- Option 1                       
FFP                        Stability Study                        FOB:
Destination                        MILSTRIP: N3239812RCAP009                    
   PURCHASE REQUEST NUMBER: N3239812RCAP009                                    
                          NET AMT   $140,192.88 

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 4 of 32

 

ITEM NO  SUPPLIES/SERVICES  QUANTITY   UNIT   UNIT PRICE   AMOUNT  2001      * 
 *  $*  $74,999.88  OPTION  Clinical Trial Insurance- Option 2                
       FFP                        FOB: Destination                       
MILSTRIP: N3239812RCAP009                        PURCHASE REQUEST NUMBER:
N3239812RCAP009                                                             
 NET AMT   $74,999.88 

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 5 of 32

 

Section C - Descriptions and Specifications

 

STATEMENT OF WORK

Please see Attachment 1, Statement of Work and Attachment 2, Statement of Work
Appendix H,: Manufacture of Three Adenovirus Vectors Encoding Plasmodium
falciparum Sporozoite/Liver Stage Antigens with Stability Program.

Contractor agrees to use its best efforts to achieve the objectives specified in
the Technical Proposal and all obligations under this contract.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 6 of 32

 

Section E - Inspection and Acceptance

 

ADMINISTRATION CONTACTS

Contract Specialist: Mr. Thomas Hood

Phone Number: 301 619 9236

Email: thomas.hood@med.navy.mil

 

Contracting Officer’s Representative: *

Phone Number: *

Email: *

 

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN INSPECT AT INSPECT BY ACCEPT AT ACCEPT BY 0001 Destination Government
Destination Government 0002 Destination Government Destination Government 0003
Destination Government Destination Government 1001 Destination Government
Destination Government 2001 Destination Government Destination Government

 

CLAUSES INCORPORATED BY REFERENCE

 

52.246-2 Inspection Of Supplies—Fixed Price AUG 1996    52.246-7 Inspection Of
Research And Development Fixed Price AUG 1996    52.246-16 Responsibility For
Supplies APR 1984   

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 7 of 32

 

Section F - Deliveries or Performance

 

DELIVERY INFORMATION

 

CLIN DELIVERY DATE QUANTITY SHIP TO ADDRESS UIC           0001

POP * TO

*

N/A

NAVAL MEDICAL RESEARCH CENTER (NMRC)

503 ROBERT GRANT AVENUE

SILVER SPRING MD 20910

FOB: Destination

N32398           0002

POP * TO

*

N/A

(SAME AS PREVIOUS LOCATION)

FOB: Destination

N32398           0003

POP 29-SEP-2012 TO

28-SEP-2015

N/A

(SAME AS PREVIOUS LOCATION)

FOB: Destination

N32398           1001

POP 29-SEP-2015 TO

28-SEP-2017

N/A

(SAME AS PREVIOUS LOCATION)

FOB: Destination

N32398           2001

POP * TO

*

N/A

(SAME AS PREVIOUS LOCATION)

FOB: Destination

N32398

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 8 of 32

 

Section G - Contract Administration Data

 

ACCOUNTING AND APPROPRIATION DATA

 

AA: 1721319 B521 255 32398 0 068688 2D CAP009 COST CODE: 323982AB508Q AMOUNT:
$3,519,999.60 CIN N3239812RCAP0090001: $827,800.92 CIN N3239812RCAP0090002:
$2,600,005.92 CIN N3239812RCAP0090003: $92,192.76

 

CLAUSES INCORPORATED BY FULL TEXT

 

252.232-7006 WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS (JUN 2012)

 

(a) Definitions. As used in this clause—

 

“Department of Defense Activity Address Code (DoDAAC)” is a six position code
that uniquely identifies a unit, activity, or organization.

 

“Document type” means the type of payment request or receiving report available
for creation in Wide Area WorkFlow (WAWF).

 

“Local processing office (LPO)” is the office responsible for payment
certification when payment certification is done external to the entitlement
system.

 

(b) Electronic invoicing. The WAWF system is the method to electronically
process vendor payment requests and receiving reports, as authorized by DFARS
252.232-7003, Electronic Submission of Payment Requests and Receiving Reports.

 

(c) WAWF access. To access WAWF, the Contractor shall—

 

(1) Have a designated electronic business point of contact in the Central
Contractor Registration at https://www.acquisition.gov; and

 

(2) Be registered to use WAWF at https://wawf.eb.mil/ following the step-by-step
procedures for self-registration available at this Web site.

 

(d) WAWF training. The Contractor should follow the training instructions of the
WAWF Web-Based Training Course and use the Practice Training Site before
submitting payment requests through WAWF. Both can be accessed by selecting the
“Web Based Training” link on the WAWF home page at https://wawf.eb.mil/.

 

(e) WAWF methods of document submission. Document submissions may be via Web
entry, Electronic Data Interchange, or File Transfer Protocol.

 

(f) WAWF payment instructions. The Contractor must use the following information
when submitting payment requests and receiving reports in WAWF for this
contract/order:

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 9 of 32

 

(1) Document type. The Contractor shall use the following document type(s).

 

2 IN 1 SERVICES ONLY 



 



 

(2) Inspection/acceptance location. The Contractor shall select the following
inspection/acceptance location(s) in WAWF, as specified by the contracting
officer.

 

DESTINATION / DESTINATION 

 





 

(3) Document routing. The Contractor shall use the information in the Routing
Data Table below only to fill in applicable fields in WAWF when creating payment
requests and receiving reports in the

system.

 

 Routing Data Table*

Field Name in WAWF   Data to be entered in WAWF Pay Official DoDAAC   HQ0248
Issue By DoDAAC   N62645 Admin DoDAAC   N62645 Inspect By DoDAAC   N/A Ship To
Code   N/A Ship From Code   N/A Mark For Code   N/A Service Approver (DoDAAC)  
N/A Service Acceptor (DoDAAC)   N32398 Accept at Other DoDAAC   N/A LPO DoDAAC  
N32398 DCAA Auditor DoDAAC   N/A Other DoDAAC(s)   N/A

 

(4) Payment request and supporting documentation. The Contractor shall ensure a
payment request includes appropriate contract line item and subline item
descriptions of the work performed or supplies delivered, unit price/cost per
unit, fee (if applicable), and all relevant back-up documentation, as defined in
DFARS Appendix F, (e.g. timesheets) in support of each payment request.

 

(5) WAWF email notifications. The Contractor shall enter the email address
identified below in the “Send Additional Email Notifications” field of WAWF once
a document is submitted in the system.

 

* 



 



 

(g) WAWF point of contact.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 10 of 32

 

(1) The Contractor may obtain clarification regarding invoicing in WAWF from the
following contracting activity's WAWF point of contact.

 

* 



 



 

(2) For technical WAWF help, contact the WAWF helpdesk at 866-618-5988.

 

(End of clause)

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 11 of 32

 

Section H - Special Contract Requirements

 

SPECIAL CONTRACT REQUIREMENTS

H.1 INVENTION DISCLOSURES AND REPORTS

 

(a) In accordance with the requirements of the Patent Rights clause of this
contract, the contractor shall submit “Report of Inventions and Subcontracts”
(DD Form 882) along with written disclosure of inventions to the designated
Contract Administrator.

 

(b) The Contract Administrator will forward such reports and disclosures
directly to the appropriate Patent Counsel, designated below, for review and
recommendations, after which the reports will be returned to the Contract
Administrator.

 

Name and address of Patent Counsel:

 

Office of Legal and Technology Services

Naval Medical Research Center (Code 1URO)

503 Robert Grant Avenue, Suite 1W/15

Silver Spring, MD 20910

 

Phone: 301-319-7503/7429

 

(c) The above designated Patent Counsel will represent the Procurement
Contracting Officer with regard to invention reporting matters arising under
this contract.

 

(d) A copy of each report and disclosure shall be forwarded to the Procuring
Contracting Officer.

 

(e) The contractor shall furnish the Contracting Officer a final report within
three (3) months after completion of the contracted work listing all subject
inventions or certifying that there were no such inventions, and listing all
subcontracts at any tier containing a patent rights clause or certifying that
there were no such subcontracts.

 

H.2 NOTICE REGARDING THE DISSEMINATION OF EXPORT-CONTROLLED TECHNICAL DATA

 

(a) Export of information contained herein, which includes release to foreign
nationals within the United States, without first obtaining approval or license
from the Department of State for items controlled by the International Traffic
in Arms Regulations (ITARS), or the Department of Commerce for items controlled
by the Export Administration Regulations (EAR), may constitute a violation of
law.

 

(b) For violation of export laws, the contractor, its employees, officials or
agents are subject to:

 

(1)Imprisonment and/or imposition of criminal fines; and

(2)Suspension or debarment from future Government contracting actions.

 

(c) The Government shall not be liable for any unauthorized use or release of
export-controlled information, technical data or specifications in this
contract.

 

(d) The contractor shall include the provisions or paragraphs (a) through (c)
above in any subcontracts awarded under this contract.

 

H.3 PERFORMANCE BY FOREIGN NATIONALS OR FOREIGN OWNERSHIP, CONTROL OR INFLUENCE
(FOCI) ORGANIZATIONS

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 12 of 32

 

In accordance with 8 U.S.C.1324a, it is unlawful to hire for employment in the
U.S. an individual without verifying that individual’s employment authorization.
8 CFR 274a.2 VERIFICATION OF EMPLOYMENT ELIGIBILITY identifies the official
documents that establish employment eligibility.

 

Prior to performance of work by a foreign national as a result of this contract,
the employer shall provide the Contracting Officer the name of the foreign
national and identify the type of form(s) produced for verification of
employment status.

 

Should the foreign national’s performance require access to DoD facilities, the
employer shall coordinate with the sponsor providing access, in order to submit
the following:

 

1.Individual’s Name

2.Date/place of birth

3.Citizenship

4.Date and Location of the Visit

5.Purpose of the Visit

6.Passport Number

7.Employer’s Verification of Work Authorization

 

This information shall be forwarded to the Contracting Officer at least thirty
days prior to the visit taking place. Failure to provide this information within
this time frame may prevent the individual(s) from entry into the DoD
facilities.

 

The offeror shall disclose if the company (or individual) is a FOCI. A FOCI
organization includes sole proprietorships, partnerships, and corporations, and
the divisions and subsidiaries of the corporation where: (a) 51% or more of the
controlling (voting) stock is foreign-owned; or (b) parent organization is
incorporated or otherwise charted in a country foreign to the U.S.; and (c) the
organization is not performing a state function (any organization performing a
state function falls under IPO authority). A division or subsidiary of an
organization having a location in the U.S. is still considered FOCI if the
parent corporation is a FOCI. A university, college, or not-for-profit
organization that is chartered, incorporated, or otherwise called into being in
a country foreign to the U.S. and not performing a state function is FOCI. A
FOCI person is a non-U.S. citizen. Resident aliens are considered FOCI for
licensing and technology transfer purposes. Approval by the U.S. Trade
Representative may be required prior to executing a contract with a FOCI.

 

H.4 ENVIRONMENTAL STANDARDS

 

By accepting funds under this contract, the contractor assures that it will:

 

Comply with applicable provisions of the Clean Air Act (42 U.S.C. 7401, et seq.)
and Clean Water Act (33 U.S.C. 1251, et.seq.), as implemented by Executive Order
11738 [3 CFR, 1971-1975 comp., p. 799] and Environmental Protection Agency (EPA)
rules at 40 CFR Part 15. In accordance with the EPA rules, the recipient further
agrees that it will:

 

Not use any facility on the EPA’s List of Violating Facilities in performing any
award that is nonexempt under 40 CFR 15.5 (awards of less than $100,000, and
certain other awards, exempt from the EPA regulations), as long as the facility
remains on the list.

 

Notify the awarding agency if it intends to use a facility in performing this
award that is on the List of Violating Facilities or that the Recipient knows
has been recommended to be placed on the List of Violating Facilities.

 

Identify to the awarding agency any impact this award may have on:

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 13 of 32

 

The quality of the human environment, and provide help the agency may need to
comply with the National Environmental Policy Act (NEPA, at 42 U.S.C. 4321, et
seq.) and to prepare Environmental Impact Statements or other required
environmental documentation. In such cases, the Recipient agrees to take no
action that will have an adverse environmental impact (e.g., physical
disturbance of a site such as breaking of ground) until the agency provides
written notification of compliance with the environmental impact analysis
process.

 

Coastal barriers, and provide help the agency may need to comply with the
Coastal Barriers Resource Act (16 U.S.C. 3501, et seq.), concerning preservation
of barrier resources.

 

Any existing or proposed component of the National Wild and Scenic Rivers
system, and provide help the agency may need to comply with the Wild and Scenic
Rivers Act of 1968 (16 U.S.C. 1271, et seq.).

 

H. 5 AUTHORIZED CHANGES ONLY BY THE CONTRACTING OFFICER

 

(a) Except as specified in paragraph (b) below, no order, statement, or conduct
of Government personnel who visit the contractor’s facilities or in any other
manner communicates with contractor personnel during the performance of this
contract shall constitute a change under the “Changes” clause of this contract.

 

(b) The contractor shall not comply with any order, direction or request of
Government personnel unless it is issued in writing and signed by the
Contracting Officer, or is pursuant to specific authority otherwise included as
a part of this contract.

 

(c) The Contracting Officer is the only person authorized to approve changes in
any of the requirements of this contract and notwithstanding provisions
contained elsewhere in this contract, the said authority remains solely the
Contracting Officer’s. In the event the contractor effects any change at the
direction of any person other than the Contracting Officer, the change will be
considered to have been made without authority and no adjustment will be made in
the contract price to cover any increase in charges incurred as a result
thereof.

 

H.6 REVIEW OF PRESS RELEASES

 

The contractor agrees to accurately and factually represent the work conducted
under the contract in all press releases. Misrepresenting contract results or
releasing information that is injurious to the integrity of the Government may
be construed as improper conduct. Press releases shall be considered to include
the public release of information to any medium, excluding peer-reviewed
scientific publications. The contractor shall ensure that the Contracting
Officer has received an advance copy of any press release related to the
contract for review and comments at least five (5) working days prior to
proposed issuance. After receipt of the Government’s comments, the contractor
shall provide a copy to the Contracting Officer prior to issuance of the press
release.

 

H.7 CONTRACTOR'S PROPOSAL

 

Performance of this contract by the contractor shall be conducted and performed
in accordance with detailed obligations to which the contractor committed itself
in Proposal dated 26 September 2012 in response to NAVMEDLOGCOM Sole Sourec RFP
Letter sent 20 August 2012..

 

H.8 RESEARCH CONDUCT

 

Research provided under this contract must be conducted in accordance with all
state, federal, Department of Defense, Department of the Navy, and command laws,
regulations, policies, and procedures that govern the conduct of regulated
research. Federal regulations governing current Good Clinical Practice (cGCP)
are found in 21CFR 11, 50, 54, 56, 312, and 314 and important guidelines are in
the FDA Information Sheets. Additional regulations for human subjects protection
are found in 45CFR 46. The International Convention on Harmonization Guidelines
for Good Clinical Practice are also standards governing the conduct of research
trials. Reference for military regulations and policy governing regulated
research may be found at
http://www.med.navy.mil/bumed/humanresearch/resource/Pages/ReferenceMaterial.aspx.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 14 of 32

 

This is a non personal services contract for research and development. The
Federal Tort Claims Act does not apply.

 

H.9 REIMBURSEMENT OF TRAVEL, PER DIEM, AND SPECIAL MATERIAL COSTS

 

(a)    Area of Travel. Performance under this contract may require travel by
contractor personnel. If travel, domestic or overseas, is required, the
contractor is responsible for making all necessary arrangements for its
personnel. These include but are not limited to: medical examinations,
immunizations, passports/visas/etc., and security clearances.

 

(b)    Travel Policy. The Government will reimburse the contractor for allowable
travel costs incurred by the contractor in performance of the contract in
accordance with FAR 31.205-46. Travel required for tasks assigned under this
contract shall be governed in accordance with: Federal Travel Regulations,
prescribed by the General Services Administration for travel in the conterminous
48 United States, (hereinafter the FTR); Joint Travel Regulation, Volume 2, DoD
Civilian Personnel, Appendix A, prescribed by the Department of Defense, for
travel in Alaska, Hawaii, The Commonwealth of Puerto Rico, and territories and
possessions of the United States (hereinafter JTR); and Standardized Regulations
(Government Civilians, Foreign Areas), Section 925, "Maximum Travel Per Diem
Allowances for Foreign Areas," prescribed by the Department of State, for travel
in areas not covered in the FTR or JTR (hereinafter the SR).

 

(c)    Travel. Travel and subsistence are authorized for travel beyond a
fifty-mile radius of the contractor’s office whenever a task assignment requires
work to be accomplished at a temporary alternate worksite. No travel or
subsistence shall be charged for work performed within a fifty-mile radius of
the contractor’s office. The contractor shall not be paid for travel or
subsistence for contractor personnel who reside in the metropolitan area in
which the tasks are being performed. Travel performed for personal convenience,
in conjunction with personal recreation, or daily travel to and from work at the
contractor’s facility will not be reimbursed.

 

   (1) For travel costs other than described in paragraph (c) above, the
contractor shall be paid on the basis of actual amount paid to the extent that
such travel is necessary for the performance of services under the contract and
is authorized by the COR in writing.

 

   (2) When transportation by privately owned conveyance is authorized, the
contractor shall be paid on a mileage basis not to exceed the applicable
Government transportation rate as contained in the FTR, JTR or SR. Authorization
for the use of privately owned conveyance shall be indicated in the basic
contract. Distances traveled between points shall be shown on invoices as listed
in standard highway mileage guides. Reimbursement will not exceed the mileage
shown in the standard highway mileage guides.

 

   (3) The contractor agrees, in the performance of necessary travel, to use the
lowest cost mode commensurate with the requirements of the mission as set forth
in the basic contract and in accordance with good traffic management principles.
When it is necessary to use air or rail travel, the contractor agrees to use
coach, tourist class, or similar accommodations to the extent consistent with
the successful and economical accomplishment of the mission for which the travel
is being performed.

 

   (4) The contractor’s invoices shall include receipts or other evidence
substantiating actual costs incurred for authorized travel. In no event will
such payments exceed the rates of common carriers.

 

(d)    Vehicle and/or Truck Rentals. The contractor shall be reimbursed for
actual rental/lease of special vehicles and/or trucks (i.e., of a type not
normally used by the contractor in the conduct of its business) only if
authorized in the basic contract or upon approval by the COR. Reimbursement of
such rental shall be made based on actual amounts paid by the contractor. Use of
rental/lease costs of vehicles and/or trucks that are of a type normally used by
the contractor in the conduct of its business are not subject to reimbursement.

 

(e)   Car Rental. The contractor shall be reimbursed for car rental, exclusive
of mileage charges, as authorized in the basic contract or upon approval by the
COR, when the services are required to be performed beyond the normal commuting
distance from the contractor’s facilities. Car rental for a team on Temporary
Duty (TDY) at one site will be allowed for a minimum of four (4) persons per
car, provided that such number or greater comprise the TDY team.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 15 of 32

 

(f)    Per Diem. The contractor shall not be paid for per diem for contractor
personnel who reside in the metropolitan areas in which the tasks are being
performed. Per Diem shall not be paid on services performed within a fifty-mile
radius of the contractor’s home office or the contractor’s local office. Per
Diem is authorized for contractor personnel beyond a fifty-mile radius of the
contractor’s home or local offices whenever a task assigned requires work to be
done at a temporary alternate worksite. Per Diem shall be paid to the contractor
only to the extent that overnight stay is necessary and authorized under this
contract. The authorized per diem rate shall be the same as the prevailing per
diem in the worksite locality. These rates will be based on rates contained in
the FTR, JTR or SR. The applicable rate is authorized at a flat seventy-five
(75%) percent on the day of departure from contractor’s home or local office,
and on the day of return. Reimbursement to the contractor for per diem shall be
limited to actual payments to per diem defined herein. The contractor shall
provide actual payments of per diem defined herein. The contractor shall provide
supporting documentation (e.g., signed travel expense reports) for per diem
expenses as evidence of actual payment.

 

(g)    Shipboard Stays. Whenever work assignments require temporary duty aboard
a Government ship, the contractor will be reimbursed at the per diem rates
identified in paragraph C8101.2C or C81181.3B(6) of the Department of Defense
Joint Travel Regulations, Volume II.

 

(h)    Special Material. “Special material” includes only the costs of material,
supplies, or services which is peculiar to the ordered services and which is not
suitable for use in the course of the contractor’s normal business. It shall be
furnished pursuant to specific authorization approved by the COR. The contractor
will be required to support all material costs claimed by its costs less any
applicable discounts. “Special materials” include, but are not limited to,
graphic reproduction expenses, or technical illustrative or design requirements
needing special processing.

 

The Contractor shall ensure that the requested travel costs will not exceed what
the Government has pre-authorized. Contractor personnel must follow established
Government travel requirements, complete all forms, and obtain the required
signatures prior to any travel. The Contractor may be required to coordinate
with other DOD and industry for travel. Trip reports will be required at the
direction of the Government.

 

The Contractor may be required to attend various meetings and reviews or to
participate in Government projects. Travel may be CONUS as well as OCONUS.
Reimbursements for travel will be in accordance with JTR and will in no case
exceed those travel costs allowed by the JTR unless approved by the Government.
No surcharges shall be authorized for travel costs other than the Contractor’s
G&A rate approved by the Defense Contract Audit Agency (DCAA). No fee or profit
shall be applied to travel costs.

 

Any OCONUS/FOREIGN travel by contractor personnel shall be in accordance with
procedures for entering into the Area of Responsibility (e.g., CENTCOM). Refer
to the Foreign Clearance Guide at https://www.fcg.pentagon.mil.

 

H.10 STANDARD FORMAT REQUIREMENTS FOR SCIENTIFIC AND TECHNICAL REPORTS

 

The contractor shall comply with the requirements of SECNAVINST 3900.29E
“Standard Format Requirements for Scientific and Technical Reports” in preparing
scientific and technical reports delivered under the contract.

 

H.11 INDIRECT COST LIMITATION FOR BASIC RESEARCH AWARDS

 

Indirect costs may be restricted to less than 35% of the total award value. The
2008 DoD Appropriations Act (Public Law 110-116, Section 8115), 2009 DoD
Appropriations Act (Public Law 110-329, Section 8109), and the 2010 DoD
Appropriations Act (Public Law 111-118, Section 8101) applied this restriction
to awards made using fiscal year 2008, 2009, and 2010 Basic Research funds (DoD
Budget Activity 6.1). This restriction does not apply to awards made using
fiscal year 2011 Basic Research funds but may apply to future awards.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 16 of 32

 

 

Section I - Contract Clauses

 

CLAUSES INCORPORATED BY REFERENCE

  

52.202-1 Definitions JAN 2012    52.203-3 Gratuities APR 1984    52.203-5
Covenant Against Contingent Fees APR 1984    52.203-7 Anti-Kickback Procedures
OCT 2010    52.203-8 Cancellation, Rescission, and Recovery of Funds for Illegal
or Improper Activity JAN 1997    52.203-10 Price Or Fee Adjustment For Illegal
Or Improper Activity JAN 1997    52.203-11 Certification And Disclosure
Regarding Payments To Influence Certain Federal Transactions SEP 2007   
52.203-12 Limitation On Payments To Influence Certain Federal Transactions OCT
2010    52.204-4 Printed or Copied Double-Sided on Postconsumer Fiber Content
Paper MAY 2011    52.204-7 Central Contractor Registration FEB 2012    52.204-10
Reporting Executive Compensation and First-Tier Subcontract Awards FEB 2012   
52.209-6 Protecting the Government's Interest When Subcontracting With
Contractors Debarred, Suspended, or Proposed for Debarment DEC 2010    52.215-2
Audit and Records—Negotiation OCT 2010    52.215-8 Order of Precedence—Uniform
Contract Format OCT 1997    52.215-22 Limitations on Pass-Through
Charges—Identification of Subcontract Effort OCT 2009    52.219-8 Utilization of
Small Business Concerns JAN 2011    52.219-9 Alt II Small Business
Subcontracting Plan (JAN 2011) Alternate II OCT 2001    52.219-16  Liquidated
Damages-Subcontracting Plan JAN 1999    52.222-3 Convict Labor JUN 2003   
52.222-21 Prohibition Of Segregated Facilities FEB 1999    52.222-26 Equal
Opportunity MAR 2007    52.222-35 Equal Opportunity for Veterans SEP 2010   
52.222-36 Affirmative Action For Workers With Disabilities OCT 2010    52.222-37
Employment Reports on Veterans SEP 2010    52.222-38 Compliance With Veterans'
Employment Reporting Requirements SEP 2010    52.222-50 Combating Trafficking in
Persons FEB 2009    52.222-54 Employment Eligibility Verification JUL 2012   
52.223-6 Drug-Free Workplace MAY 2001    52.223-18 Encouraging Contractor
Policies To Ban Text Messaging While Driving AUG 2011    52.225-13 Restrictions
on Certain Foreign Purchases JUN 2008    52.227-1 Authorization and Consent DEC
2007    52.227-11 Patent Rights—Ownership By The Contractor DEC 2007   
52.227-14 Rights in Data—General DEC 2007    52.227-16 Additional Data
Requirements JUN 1987    52.229-3 Federal, State And Local Taxes APR 2003   
52.232-2 Payments Under Fixed-Price Research And Development Contracts APR 1984
   52.232-23 Assignment Of Claims JAN 1986    52.232-25 Prompt Payment OCT 2008

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 17 of 32

 

52.232-33 Payment by Electronic Funds Transfer—Central Contractor Registration
OCT 2003    52.233-1 Disputes JUL 2002    52.233-3 Protest After Award AUG 1996
   52.233-4 Applicable Law for Breach of Contract Claim OCT 2004    52.242-13
Bankruptcy JUL 1995    52.243-7 Notification Of Changes APR 1984    52.246-23
Limitation Of Liability FEB 1997    52.246-25 Limitation Of Liability—Services
FEB 1997    52.249-2 Termination For Convenience Of The Government (Fixed-Price)
APR 2012    52.249-9 Default (Fixed-Priced Research And Development) APR 1984   
252.227-7013 Rights in Technical Data—Noncommercial Items FEB 2012   
252.227-7016 Rights in Bid or Proposal Information JAN 2011    252.227-7017
Identification and Assertion of Use, Release, or Disclosure Restrictions JAN
2011    252.227-7025 Limitations on the Use or Disclosure of
Government-Furnished Information Marked with Restrictive Legends MAR 2011   
252.227-7037 Validation of Restrictive Markings on Technical Data JUN 2012   
252.227-7039 Patents—Reporting Of Subject Inventions APR 1990    252.235-7011
Final Scientific or Technical Report NOV 2004   

 

CLAUSES INCORPORATED BY FULL TEXT

 

52.217-9 OPTION TO EXTEND THE TERM OF THE CONTRACT (MAR 2000)

 

(a) The Government may extend the term of this contract by written notice to the
Contractor within 30 days provided that the Government gives the Contractor a
preliminary written notice of its intent to extend at least 60 days,before the
contract expires. The preliminary notice does not commit the Government to an
extension.

 

(b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.

 

(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed five years.

(End of clause)

 

52.219-28 POST-AWARD SMALL BUSINESS PROGRAM REREPRESENTATION (APR 2012)

 

(a) Definitions. As used in this clause—

 

Long-term contract means a contract of more than five years in duration,
including options. However, the term does not include contracts that exceed five
years in duration because the period of performance has been extended for a
cumulative period not to exceed six months under the clause at 52.217-8, Option
to Extend Services, or other appropriate authority.

 

Small business concern means a concern, including its affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR part 121 and the size standard in paragraph (c) of
this clause. Such a concern is ``not dominant in its field of operation'' when
it does not exercise a controlling or major influence on a national basis in a
kind of business activity in which a number of business concerns are primarily
engaged. In determining whether dominance exists, consideration shall be given
to all appropriate factors, including volume of business, number of employees,
financial resources, competitive status or position, ownership or control of
materials, processes, patents, license agreements, facilities, sales territory,
and nature of business activity.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 18 of 32

 

(b) If the Contractor represented that it was a small business concern prior to
award of this contract, the Contractor shall rerepresent its size status
according to paragraph (e) of this clause or, if applicable, paragraph (g) of
this clause, upon the occurrence of any of the following:

 

(1) Within 30 days after execution of a novation agreement or within 30 days
after modification of the contract to include this clause, if the novation
agreement was executed prior to inclusion of this clause in the contract.

 

(2) Within 30 days after a merger or acquisition that does not require a
novation or within 30 days after modification of the contract to include this
clause, if the merger or acquisition occurred prior to inclusion of this clause
in the contract.

 

(3) For long-term contracts—

 

(i) Within 60 to 120 days prior to the end of the fifth year of the contract;
and

 

(ii) Within 60 to 120 days prior to the date specified in the contract for
exercising any option thereafter.

 

(c) The Contractor shall rerepresent its size status in accordance with the size
standard in effect at the time of this rerepresentation that corresponds to the
North American Industry Classification System (NAICS) code assigned to this
contract. The small business size standard corresponding to this NAICS code can
be found at http://www.sba.gov/content/table-small-business-size-standards.

 

(d) The small business size standard for a Contractor providing a product which
it does not manufacture itself, for a contract other than a construction or
service contract, is 500 employees.

 

(e) Except as provided in paragraph (g) of this clause, the Contractor shall
make the rerepresentation required by paragraph (b) of this clause by validating
or updating all its representations in the Online Representations and
Certifications Application and its data in the Central Contractor Registration,
as necessary, to ensure that they reflect the Contractor's current status. The
Contractor shall notify the contracting office in writing within the timeframes
specified in paragraph (b) of this clause that the data have been validated or
updated, and provide the date of the validation or update.

 

(f) If the Contractor represented that it was other than a small business
concern prior to award of this contract, the Contractor may, but is not required
to, take the actions required by paragraphs (e) or (g) of this clause.

 

(g) If the Contractor does not have representations and certifications in ORCA,
or does not have a representation in ORCA for the NAICS code applicable to this
contract, the Contractor is required to complete the following rerepresentation
and submit it to the contracting office, along with the contract number and the
date on which the rerepresentation was completed:

 

The Contractor represents that it ( ) is, ( ) is not a small business concern
under NAICS Code 541712- assigned to contract number N62645-12-C-4079.

 

(Contractor to sign and date and insert authorized signer's name and title).

 

(End of clause)

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 19 of 32

 

52.243-1 CHANGES—FIXED-PRICE (AUG 1987)

 

(a) The Contracting Officer may at any time, by written order, and without
notice to the sureties, if any, make changes within the general scope of this
contract in any one or more of the following:

 

(1) Drawings, designs, or specifications when the supplies to be furnished are
to be specially manufactured for the Government in accordance with the drawings,
designs, or specifications.

 

(2) Method of shipment or packing.

 

(3) Place of delivery.

 

(b) If any such change causes an increase or decrease in the cost of, or the
time required for, performance of any part of the work under this contract,
whether or not changed by the order, the Contracting Officer shall make an
equitable adjustment in the contract price, the delivery schedule, or both, and
shall modify the contract.

 

(c) The Contractor must assert its right to an adjustment under this clause
within 30 days from the date of receipt of the written order. However, if the
Contracting Officer decides that the facts justify it, the Contracting Officer
may receive and act upon a proposal submitted before final payment of the
contract.

 

(d) If the Contractor’s proposal includes the cost of property made obsolete or
excess by the change, the Contracting Officer shall have the right to prescribe
the manner of the disposition of the property.

 

(e) Failure to agree to any adjustment shall be a dispute under the Disputes
clause. However, nothing in this clause shall excuse the Contractor from
proceeding with the contract as changed.

 

(End of clause)

 

52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

 

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):

 

http://farsite.hill.af.mil/

 

(End of clause)

 

252.235-7010 Acknowledgment of Support and Disclaimer. (MAY 1995)

 

(a) The Contractor shall include an acknowledgment of the Government's support
in the publication of any material based on or developed under this contract,
stated in the following terms: This material is based upon work supported by the
Naval Medical Logistics Command under Contract No. N62645-12-C-4079.

 

(b) All material, except scientific articles or papers published in scientific
journals, must, in addition to any notices or disclaimers by the Contractor,
also contain the following disclaimer: Any opinions, findings and conclusions or
recommendations expressed in this material are those of the author(s) and do not
necessarily reflect the views of the the Naval Medical Logistics Command.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 20 of 32

 

Section J - List of Documents, Exhibits and Other Attachments

 

CONTRACT ADMINISTRATION PLAN

CONTRACT ADMINISTRATION PLAN (CAP)

R&D Projects

 

1. Definitions.

 

1.1 Alternate Contracting Officer’s Representative (ACOR). In the absence of the
Contracting Officer’s Representative (COR), the Government official appointed in
writing by the Contracting Officer who functions as the technical representative
of the Contracting Officer for a specific contract, for a specified period of
time.

 

1.2 Bureau of Medicine and Surgery (BUMED). The Department of the Navy command
responsible for all Navy medicine healthcare and research initiatives.

 

1.3 Commanding Officer. The senior Officer that has ultimate responsibility for
the operation of the research activity.

 

1.4 Contracting Officer. The Government official at the Naval Medical Logistics
Command with the actual authority to enter into, administer, and/or terminate
contracts and make related determinations and findings on the behalf of the
Government.

 

1.5 Contracting Officer’s Representative (COR). The Government official
appointed in writing by the Contracting Officer who functions as the technical
representative of the Contracting Officer under the contract.

 

1.6 Contractor. The organization identified as the contractor/offeror on the
Standard Form 1449 and its employees who are performing research under the
contract. The contractor is responsible for overall performance under the
contract even though its Principal Investigator has a significant responsibility
for the research work.

 

1.7 Military Treatment Facility (MTF). A Department of Defense (DoD) hospital or
medical or health center where research may be required to be performed under
this contract. The abbreviation, “MTF” includes all Branch Medical or Health
Clinics, Medical Administrative Units, Branch Medical or Health Annexes and
other subordinate clinical activities.

 

1.8 Naval Medical Logistics Command (NMLC). The Department of the Navy command
responsible for providing contract support for BUMED.

 

1.9 Principal Investigator (PI). The contractor employee responsible for
managing a research effort or project from a scientific or technical standpoint.
The PI is responsible for the conduct of the research work.

 

1.10 Research Activity. The Government center, laboratory, or organization
responsible for carrying out the research initiatives of BUMED.

 

1.11 Technical Assistant (TA). The research activity representative who may be
assigned by the COR to provide technical or administrative assistance to the
COR. TAs may be assigned to assist and support the COR but shall not be given
the authority to provide any technical direction or clarification directly to
the Contractor.

 

2. Responsibilities.

 

2.1 The Contracting Officer, Acquisition Management Directorate (Code 02), Naval
Medical Logistics Command shall:

 

2.1.1 Perform all required pre-award actions including providing information or
answering questions that arise during the solicitation period and as a result of
Freedom of Information Act (FOIA) inquiries.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

 

Page 21 of 32

  

2.1.2 Review the Contract Administration Plan (CAP). The Contracting Officer
shall furnish sample COR and TA nomination letters to the research activity in
accordance with NAVSUPINST 4205.3 (series).

 

2.1.3 Verify that the individual(s) nominated to act as COR and/or ACOR have had
the required training and the necessary experience. If the Contracting Officer
determines that a nominee does not meet experience and training requirements,
the Contracting Officer shall request that the research activity nominate
another individual.

 

2.1.4 Review the CAP prior to incorporation into the solicitation. This review
shall ensure that all contract administration functions are assigned, suit the
specific circumstances of the contract and give due consideration to the type of
contract, the place of performance, period of performance, and inspection and
acceptance criteria stated in the solicitation/contract.

 

2.1.5 Include the COR duties contained in this CAP in the resultant
solicitation/contract. Additional duties shall be separately delineated within
the contract, as appropriate.

 

2.1.6 Designate the paying office in the contract.

 

2.1.7 Appoint the COR and ACOR.

 

2.1.8 Perform all contract administration duties of a Contracting Officer.
Regular meetings between the Contracting Officer, the COR or the research
activity Commanding Officer (or representative) will be held to discuss the
status of and the performance under individual contracts. The format and
frequency of these meetings will depend upon the size and complexity of the
contract.

 

NOTE: All parties are specifically reminded that only the Contracting Officer
has the authority to modify the terms of the contract. Therefore, in no event
will any understanding, agreement, modification, change order, or other matter
deviating from the terms of the contract between the Contractor and any other
person be effective or binding on the Government. When/if, in the opinion of the
Contractor, any direction affecting the terms of the contract has been given by
the COR or any other person, the Contractor shall promptly notify the
Contracting Officer.

 

2.1.9 Evaluate reports of Contractor non-compliance and take appropriate action
within 30 days of receipt. Copies of any correspondence regarding the results of
such analyses shall be provided to the research activity and the COR
simultaneously with the action taken.

 

2.1.10 Arrange the post-award conference, if required. Invite necessary
attendees. Ensure that the requirements of the contract and the COR’s duties are
thoroughly discussed and understood. Ensure that all personnel involved
understand current DoD Standards of Conduct policies.

 

2.1.11 Oversee the performance of CORs under the contract. Prompt action shall
be taken when COR (or alternate) is not performing properly.

 

2.1.12 Maintain the official contract file including modifications (and all
back-up documentation).

 

2.1.13 Maintain the accuracy of this CAP throughout the life of the contract.

 

2.1.14 Maintain a list of all CORs under their authority. Periodically review
the files and performance of these CORs in accordance with NAVSUPINST 4205.3
(series) and local policies.

 

2.1.15 Review the existing annual Contractor performance report prior to
extending the contract or exercising any options under the contract.

 

2.2. The Commanding Officer of The Research Activity (or designated
representative) shall:

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 

Page 22 of 32

 

2.2.1 Establish research policy guidance.

 

2.2.2 Provide overall direction for research sponsored by the activity.

 

2.2.3 Budget and provide funding for the contract.

 

2.2.4 Nominate (to the Contracting Officer) an individual to be appointed as COR
(by name, title, organizational code and telephone number). This individual
shall also be the contract quality assurance monitor and lead technical advisor
to the Contracting Officer and shall be responsible for the technical interface
needed during contract performance. An ACOR can be nominated to act in the
absence of the COR, when needed, or to provide additional expertise. The COR
nomination should be approved through the Department of Defense Contracting
Office Representative Tracking (CORT) Tool at: https://arc.army.mil/DoDCOR/

 

NOTE: COR duties cannot be delegated. The COR shall be accountable for the
actions of ACORs.

 

NOTE: Nomination of new CORs as a result of reassignment, termination of
employment, etc., shall be made in accordance with the procedures outlined
herein.

 

2.2.5 Ensure all individuals nominated as COR or ACOR have the necessary
qualifications to satisfactorily perform the required duties and hold a position
of responsibility commensurate with the complexity of the contract. All CORs
must complete DAU CLC 106. In addition CORs should complete a Naval Supply
System Command (NAVSUP) or BUMED approved COR training course (or DAU/ DoD
equivalents) prior to appointment under complex contracts.

 

2.2.6 Support and supervise the COR in the performance of his/her duties. If the
Commanding Officer determines that assigned duties are not being performed in a
satisfactory manner, immediate corrective action shall be taken (including the
recommendation to replace the COR if required). The Contracting Officer shall be
promptly notified of all actions taken. The research activity should consider
COR performance in rating all individuals assigned COR functions.

 

2.2.7 Ensure that appropriate timely action is taken on all contract related
correspondence received from either the Contracting Officer or COR. This
includes the timely submission (to the Contracting Officer) of any requests for
changes to the contract, deviations or waivers. An Independent Government Cost
Estimate of the impact on contract price and the availability of additional
funding (if required) must accompany all requests for changes to the contract.
The Contractor’s price quote and the rationale for requesting the change shall
accompany any changes proposed by the Contractor. The Contractor’s price quote
serves as a budgetary estimate of the cost impact. The research activity shall
also provide input as to technical acceptability of proposed contract language
changes.

 

2.2.8 The research activity Commanding Officer may appoint a TA to assist the
COR in executing routine contract administration, monitoring and, surveillance
duties. The appointment of all TAs must be in writing and must include the TA's
responsibilities and limitations. A copy of this appointment letter shall be
provided to the Contracting Officer. Before appointment, the research activity
shall assure that all TAs have the appropriate training and experience. TAs must
complete DAU CLC 106 prior to appointment.

 

2.3 The Contracting Officer's Representative (COR) shall:

 

2.3.1 Notify the Contracting Officer in writing of any organizational or
personnel changes affecting the CAP.

 

2.3.2 Attend both the pre-proposal and post-award conferences, if held.

 

2.3.3 Upon receipt of the contract from the Contracting Officer, forward copies
of documents to staff having administrative responsibilities for the contract.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 

Page 23 of 32

 

2.3.4 Attend periodic meetings (as necessary) among the Contracting Officer,
research activity and Contractor to discuss the status of and performance under
the contract.

 

2.3.5 Avoid issuing any instructions that would constitute a change to the
contract. The COR and Contractor shall not enter into any understanding,
agreement, modification, or change order deviating from the terms of the
contract which shall be effective or binding on the Government. If in the
opinion of the Contractor, an effort outside the scope of the contract is
requested, the Contractor shall promptly notify the Contracting Officer in
writing. The Contractor shall not act unless the Contracting Officer has issued
a written change to the contract. The COR will include, on all correspondence to
the Contractor, a declination of authority statement as follows:

 

“I have neither the authority nor the intent to change the terms or conditions
of this contract. This contract can only be changed by a written modification
issued by the Contracting Officer. If you believe that I am requesting an effort
outside the scope of this contract, promptly notify the Contracting Officer.
Additionally, this shall not be construed as an authorization for new work or
additional work not already contained in the contract.”

 

2.3.6 Perform as the technical interface between the Government and the
Contractor for this contract. The COR shall provide technical advice or
clarification regarding the statement of work and terms of the contract;
milestones to be met within the general terms of the contract or specific
subtasks of the contract. The COR is the point of contact through whom the
Contractor can relay technical questions and problems to the Contracting
Officer. The Contractor may also contact the Contracting Officer directly.

 

2.3.7 Coordinate/facilitate complete and timely approvals for any work at
Government facilities between the research activity and the Contractor.

 

2.3.8 Ensure that the contractor has received and maintains any required human
subject or animal use research approvals. The COR shall coordinate any required
reviews or actions with the cognizant Human Research Protection Official (HRPO)
or Animal Use Administrator (AUA).

 

2.3.9 Monitor Contractor performance and progress under the contract. If
potentially inefficient or wasteful methods are being used, the COR shall take
reasonable and timely action to alert the Contractor and the Contracting
Officer. Furthermore, the COR shall promptly advise the Contracting Officer of
any observed continuous and/or substantial deficiencies in the Contractor's
performance or other noncompliance with the terms and conditions of the
contract.

 

2.3.10 In accordance with procedures given in this CAP, promptly issue Contract
Discrepancy Reports (CDRs) (Enclosure (1)) to the Contractor to document
discrepant performance. The COR shall always obtain the Contractor's
response/rebuttal to the CDR, evaluate the acceptability of the response and
promptly forward the CDR, Contractor response/rebuttal, and their recommendation
to the Contracting Officer.

 

2.3.11 The COR shall recognize that CDRs become official records within the
contract file and that they have serious implications for overall contract
management and relationships. CDRs shall not be the first and only choice for
communicating contract issues with the contractor and shall be implemented in
accordance with the procedures given below within this CAP.

 

2.3.12 For serious contract performance deficiencies, or when less formal
communications fail to resolve minor performance deficiencies, the COR will
issue a CDR to the Contractor.

 

2.3.13 The COR shall ensure that all inspection data is attached to the CDR. The
Contractor cannot be expected to respond to performance deficiencies that are
not clearly and specifically identified. A cover memorandum on the CDR should
specify that the Contractor has three working days, or other appropriate
deadline, to respond in writing to the COR. At the time the CDR is issued to the
Contractor, the COR shall provide a copy of the CDR to the Contracting Officer.

 

2.3.14 Upon return of the CDR package from the Contractor, the COR shall review
the Contractor’s comments and give careful, objective consideration to the facts
and mitigating circumstances documented in the response. The COR shall then make
a final written determination and recommendation to the Contracting Officer on
the acceptability of Contractor performance and note it on the CDR. The COR
shall state why the Contractor’s response does or does not have merit. The COR
shall prepare the determination, recommendation, and other statements as
appropriate along with actions being requested of the Contracting Officer and as
much additional documentation as required to support their conclusions and
recommendations.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 

Page 24 of 32

 

2.3.15 The COR shall provide the above documentation along with actions being
requested of the Contracting Officer and as much additional documentation as
required to support their conclusions and recommendations to (1) the Contractor,
and (2) the Contracting Officer.

 

2.3.16 The Contracting Officer will review CDRs and will advise the COR of the
need for any further documentation.

 

2.3.17 Monitor and verify that research is provided in accordance with the
statement of work and terms of the contract. Keep accurate records of Contractor
performance and compare these records with the Wide Area Work Flow (WAWF)
invoice submitted by the Contractor. The COR shall always use this information
as a tool when evaluating Contractor invoices. Monthly Progress Reports should
be compared with their corresponding contractor invoices to verify consistency
between the two. The COR should review the acceptability of invoices by
consideration of the following:

 

(a) Is the project on schedule?

(b) Are there any performance issues?

(c) Are costs appropriate considering current progress of project?

(d) Are technical reports (quarterly, annual, final) up to date?

(e) Are any required human subject or animal use approvals in place?

 

2.3.18 Notify the Contracting Officer of questioned costs or issues. As
required, assist the Contracting Officer in resolving questioned costs or issues
with the contractor.

 

2.3.19 Accept research deliverables as the official Government representative.

 

2.3.20 Use appropriate methods for contract surveillance.

 

2.3.21 Understand contract invoicing requirements. The COR shall ensure that all
WAWF Invoices are processed in a timely manner so that prompt payment due dates
are met. Prior to acceptance of a WAWF invoice, the processing official shall
obtain approval from the COR that the payment request is appropriate. This can
be done by having the COR sign a DD250 (or provide an e-mail to the contractor)
for uploading into WAWF with the invoice. When the WAWF invoice comes up in the
WAWF system, the processing official can then see that approval has already been
given by the COR.

 

2.3.22 Immediately alert the Contracting Officer of any unusual performance
problems. If a corrective action plan is approved by the Contracting Officer,
the COR shall monitor the implementation and effectiveness of that corrective
action plan. In uncertain situations, the COR shall always seek advice from the
Contracting Officer, as prudent, before acting.

 

2.3.23 Perform administrative duties including maintaining files which support
the actions performed as a COR. The COR shall respond to all contract
correspondence in a timely manner. Contract files shall include a conforming
copy of the contract, all modifications, a conforming copy of the Contractor’s
Technical Proposal, all surveillance reports, each CDR (including the
Contractor’s response/rebuttal), any contract-related correspondence, a contract
log or COR diary, all telephone conversation and email records, meeting minutes,
reports from Government subject matter experts, and Independent Government Cost
Estimates.

 

2.3.24 If applicable, take the necessary steps to ensure that Government
property furnished to the Contractor is provided in a timely manner and in
proper condition for use. The COR shall maintain both inventory and disposition
records for all Government furnished property. This inventory/disposition file
is coordinated with the Contracting Officer. The COR shall ensure that the
Contractor returns all Government furnished property or that Government
furnished material has been reasonably consumed in the performance of work.

 

2.3.25 Read and comply with all applicable Standards of Conduct and Conflict of
Interest instructions and procedures including annual financial interest
filings.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 

Page 25 of 32

 

2.3.26 Ensure that the Contractor receives copies of all regulations and/or
directives considered appropriate to the research being performed.

 

2.3.27 Submit information detailing the Contractor's performance to the
Contracting Officer. A statement indicating performance has been satisfactory
along with your request to continue performance would be required prior to
extending the contract or exercising options under the contract. An annual
report on the Contractor's performance will be required 30 days after the end of
each performance period. A final report shall be sent to the Contracting Officer
within 60 days after completion of the contract. The final report shall contain
a conclusive statement describing the Contractor's overall performance and an
evaluation on the accountability of Government property furnished to the
Contractor. An addendum report may also be required. Format for the report will
be in consonance with the Contractor Performance Assessment Reporting System
(CPARS) and is provided at Enclosure (2).

 

2.3.28 Perform other duties, particular to the contract, as may be incorporated
into the contract document or as required by the Contracting Officer.

 

2.3.29 Generate monthly COR reports and quarterly surveillance reports to the
Contracting Officer and COR file.

 

2.3.30 The COR should self nominate himself/herself through the Department of
Defense Contracting Office Representative Tracking (CORT) Tool at:
https://arc.army.mil/DoDCOR/. The CORT Tool should also be utilized to assist in
the performance of the COR responsibilities.

 

2.4 Technical Assistant (TA). All requirements for TA duties are reported
directly to the COR. At the direction of the COR, the TA shall:

 

2.4.1 Perform surveillance and identify Contractor deficiencies.

 

2.4.2 Review contract deliverables, recommending acceptance/rejection, and
providing the COR with the documentation to support all recommendations.

 

2.4.3 Assist the COR in the preparation of the final Contractor performance
report using the format and procedures prescribed by the Contracting Officer.

 

2.4.4 Identify Contractor non-compliance with reporting requirements.

 

2.4.5 Evaluate Contractor proposals, identifying potential problem areas.

 

2.4.6 Provide to the COR (a) recommendations for revisions or clarifications to
the statement of work and terms of the contract and (b) recommendations for
revisions to the CAP.

 

2.4.7 Provide detailed written reports of any trip, meeting, correspondence,
telephone conversation, email or anecdotal conversation after any contact
between the TA and the Contractor.

 

Enclosures:

Enclosure 1 - Contract Discrepancy Report

Enclosure 2 – Contractor Performance Assessment Report

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 

Page 26 of 32

 

Enclosure 1 - Contract Discrepancy Report

 

CONTRACT DISCREPANCY REPORT

Contract Number:

 

 

Contract Clause: Date:

COR Findings:

 

 

 

 

 

 

 

 

 

COR (sign and date):

 

 

Contractor Response:

 

 

 

 

 

 

 

 

Contractor Project Manager (sign and date):

 

 

COR Determination/Recommendation:

 

 

 

 

 

 

 

 

 

 

 

COR (sign and date):

 

 

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 

Page 27 of 32

 

Enclosure 2 – Contractor Performance Assessment Report



 

CONTRACTOR PERFORMANCE ASSESSMENT REPORT

 

 

Contractor Name and Address:

 

Company Name:

 

Street Address:

 

Report Type: {Annual or Final or Addendum}

 

Period of Performance Being Assessed:

 

Contract Number:

 

Order Number:

 

Location of Contract Performance:

 

Program Title:

 

 

 

Contract Effort Description:

 

 

 

 

Key Subcontractor(s):

 

Contractor Name:

Effort Performed:

 

 

Contractor Name:

Effort Performed:

 

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 

Page 28 of 32

 

Evaluation Ratings Definitions (Excluding Utilization of Small Business)



          Rating   Definition   Note           Exceptional   Performance meets
contractual requirements and exceeds many to the Government’s benefit. The
contractual performance of the element or sub-element being assessed was
accomplished with few minor problems for which corrective actions taken by the
contractor was highly effective.
  To justify an Exceptional rating, identify multiple significant events and
state how they were of benefit to the Government. A singular benefit, however,
could be of such magnitude that it alone constitutes an Exceptional rating.
Also, there should have been NO significant weaknesses identified.          
Very Good   Performance meets contractual requirements and exceeds some to the
Government’s benefit. The contractual performance of the element or sub-element
being assessed was accomplished with some minor problems for which corrective
actions taken by the contractor was effective.   To justify a Very Good rating,
identify a significant event and state how it was a benefit to the Government.
There should have been no significant weaknesses identified.          
Satisfactory   Performance meets contractual requirements. The contractual
performance of the element or sub-element contains some minor problems for which
corrective actions taken by the contractor appear or were satisfactory.   To
justify a Satisfactory rating, there should have been only minor problems, or
major problems the contractor recovered from without impact to the contract.
There should have been NO significant weaknesses identified. A fundamental
principle of assigning ratings is that contractors will not be assessed a rating
lower than Satisfactory solely for not performing beyond the requirements of the
contract.           Marginal   Performance does not meet some contractual
requirements. The contractual performance of the element or sub-element being
assessed reflects a serious problem for which the contractor has not yet
identified corrective actions. The contractor’s proposed actions appear only
marginally effective or were not fully implemented.   To justify Marginal
performance, identify a significant event in each category that the contractor
had trouble overcoming and state how it impacted the Government. A Marginal
rating should be supported by referencing the management tool that notified the
contractor of the contractual deficiency (e.g., management, quality, safety, or
environmental deficiency report or letter).           Unsatisfactory  
Performance does not meet most contractual requirements and recovery is not
likely in a timely manner. The contractual performance of the element or
sub-element contains a serious problem(s) for which the contractor’s corrective
actions appear or were ineffective.   To justify an Unsatisfactory rating,
identify multiple significant events in each category that the contractor had
trouble overcoming and state how it impacted the Government. A singular problem,
however, could be of such serious magnitude that it alone constitutes an
unsatisfactory rating. An Unsatisfactory rating should be supported by
referencing the management tools used to notify the contractor of the
contractual deficiencies (e.g., management, quality, safety, or environmental
deficiency reports, or letters).

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 

Page 29 of 32

 

Evaluation Ratings Definitions (Utilization of Small Business)   Rating  
Definition   Note           Exceptional   Exceeded all negotiated subcontracting
goals or exceeded at least one goal and met all of the other negotiated
subcontracting goals for the current period. Had exceptional success with
initiatives to assist, promote, and utilize small business (SB), small
disadvantaged business (SDB), women-owned small business (WOSB), HUBZone small
business, veteran-owned small business (VOSB) and service disabled veteran owned
small business (SDVOSB). Complied with FAR 52.219-8, Utilization of Small
Business Concerns. Exceeded any other small business participation requirements
incorporated in the contract, including the use of small businesses in mission
critical aspects of the program. Went above and beyond the required elements of
the subcontracting plan and other small business requirements of the contract.
Completed and submitted Individual Subcontract Reports and/or Summary
Subcontract Reports in an accurate and timely manner.   To justify an
Exceptional rating, identify multiple significant events and state how they were
a benefit to small business utilization. A singular benefit, however, could be
of such magnitude that it constitutes an Exceptional rating. Ensure that small
businesses are given meaningful, innovative work directly related to the
project, rather than peripheral work, such as cleaning offices, supplies,
landscaping, etc. Also, there should have been no significant weaknesses
identified.           Very Good   Met all of the negotiated subcontracting goals
in the traditional socio-economic categories (SB, SDB and WOSB) and met at least
one of the other socio-economic goals (HUBZone, VOSB, SDVOSB) for the current
period. Had significant success with initiatives to assist, promote and utilize
SB, SDB, WOSB, HUBZone, VOSB, and SDVOSB. Complied with FAR 52.219-8,
Utilization of Small Business Concerns. Met or exceeded any other small business
participation requirements incorporated in the contract, including the use of
small businesses in mission critical aspects of the program. Endeavored to go
above and beyond the required elements of the subcontracting plan. Completed and
submitted Individual Subcontract Reports and/or Summary Subcontract Reports in
an accurate and timely manner.   To justify a Very Good rating, identify a
significant event and state how they were a benefit to small business
utilization. Ensure that small businesses are given meaningful, innovative work
directly related to the project, rather than peripheral work, such as cleaning
offices, supplies, landscaping, etc. There should be no significant weaknesses
identified.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 

Page 30 of 32

 

Satisfactory   Demonstrated a good faith effort to meet all of the negotiated
subcontracting goals in the various socio-economic categories for the current
period. Complied with FAR 52.219-8, Utilization of Small Business Concerns. Met
any other small business participation requirements included in the contract.
Fulfilled the requirements of the subcontracting plan included in the contract.
Completed and submitted Individual Subcontract Reports and/or Summary
Subcontract Reports in an accurate and timely manner.   To justify a
Satisfactory rating, there should have been only minor problems, or major
problems the contractor has addressed or taken corrective action. There should
have been no significant weaknesses identified. A fundamental principle of
assigning ratings is that contractors will not be assessed a rating lower than
Satisfactory solely for not performing beyond the requirements of the contract.
          Marginal   Deficient in meeting key subcontracting plan elements.
Deficient in complying with FAR 52.219-8, Utilization of Small Business
Concerns, and any other small business participation requirements in the
contract. Did not submit Individual Subcontract Reports and/or Summary
Subcontract Reports in an accurate or timely manner. Failed to satisfy one or
more requirements of a corrective action plan currently in place; however, does
show an interest in bringing performance to a satisfactory level and has
demonstrated a commitment to apply the necessary resources to do so. Required a
corrective action plan.   To justify Marginal performance, identify a
significant event that the contractor had trouble overcoming and how it impacted
small business utilization. A Marginal rating should be supported by referencing
the actions taken by the government that notified the contractor of the
contractual deficiency.           Unsatisfactory   Noncompliant with FAR
52.219-8 and 52.219-9, and any other small business participation requirements
in the contract. Did not submit Individual Subcontract Reports and/or Summary
Subcontract Reports in an accurate or timely manner. Showed little interest in
bringing performance to a satisfactory level or is generally uncooperative.
Required a corrective action plan.   To justify an Unsatisfactory rating,
identify multiple significant events that the contractor had trouble overcoming
and state how it impacted small business utilization. A singular problem,
however, could be of such serious magnitude that it alone constitutes an
Unsatisfactory rating. An Unsatisfactory rating should be supported by
referencing the actions taken by the government to notify the contractor of the
deficiencies. When an Unsatisfactory rating is justified, the contracting
officer must consider whether the contractor made a good faith effort to comply
with the requirements of the subcontracting plan required by FAR 52.219-9 and
follow the procedures outlined in FAR 52.219-16, Liquidated
Damages-Subcontracting Plan.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 

Page 31 of 32

 

NOTE 1: Generally, zero percent is not a goal unless the Contracting Officer
determined when negotiating the subcontracting plan that no subcontracting
opportunities exist in a particular socio-economic category. In such cases, the
contractor shall be considered to have met the goal for any socio-economic
category where the goal negotiated in the plan was zero.

 

Assigned Rating

 

Evaluation Area   Prior Rating   Current Rating

 

Quality of Product or Service

 

       

Schedule

 

       

 

Cost Control

 

(Not required for Firm-Fixed Price or Firm-Fixed Price with Economic Price
Adjustment)

 

       

Business Relations

 

       

 

Management of Key Personnel

 

(For Services and Information Technology Business Sectors only - Not Applicable
to Operations Support)

 

       

 

Utilization of Small Business

 

  Assessed by Contracting Officer   Assessed by Contracting Officer

Other Areas:

 

       

(1) {list}

 

       

(2) {list}

 

        (3) {list}        

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 

Page 32 of 32

 

Rating Support

 

Note: A factual narrative is required for all assessments regardless of rating.
Each narrative statement in support of the area assessment must contain
objective data.

 

Quality of Product or Service Narrative:

 

 

 

Schedule Narrative:

 

 

 

Cost Control Narrative (if applicable):

 

 

 

Business Relations Narrative:

 

 

 

Management of Key Personnel Narrative (if applicable):

 

 

 

Other Areas (1) Narrative:

 

 

 

Other Areas (2) Narrative:

 

 

 

Other Areas (3) Narrative:

 

 

 

 

COR Name:  

 

Signature:

 

  Date:  

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 

 

 

 

[tlogo1.jpg]

 

Attachment 1: Statement of Work

 

Manufacture of Three Adenovirus Vectors Encoding Plasmodium falciparum
Sporozoite/Liver Stage Antigens with Stability Program

 

Prepared for:

 

Naval Medical Research Center

 

Submitted by:

 

GenVec, Inc.

 

65 West Watkins Mill Road

 

Gaithersburg, MD 20878

 

Date:

 

28-September-2012

 

  Business Contact: Technical Contact:   Cynthia L. Collins Bryan T. Butman,
Ph.D.   President and CEO Senior VP, Development   240-632-5500 240-632-5554  
ccollins@genvec.com bbutman@genvec.com

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

 

 

 

Table of Contents

 

1. Executive Summary 3 2. Background 4 3. Scope of Work 5 4. List of
Subcontractors 15 5. Supporting Capabilities 16 6. Key Personnel 17 7. Summary
19 8. Appendices 20   Appendix A: Overview of Manufacturing Process for CSS and
MVB/CTM BDS Lots 21   Appendix B: Overall Testing Plan for Adenovector Malaria
Vaccines 22   Appendix C: Testing Performed for Certification of Vector Seed
Stocks (VSS) 23   Appendix D: Testing Plan for Release of GMP Clinical Seed
Stocks (CSS) 24   Appendix E: Testing Plan for Release of GMP MVB/CTM Bulk Drug
Substance (BDS) 25   Appendix F: Testing Plan for Release of GMP Vaccine Final
Drug Product (FDP) 26   Appendix G:  Stability Testing Plan for Vaccine Final
Drug Product (FDP) 27   Appendix H: Detailed Project Time Line 28

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

2

 

 

1. Executive Summary

 

GenVec proposes to establish vector seed stocks and then conduct cGMP
manufacture and testing of three separately vialed adenoviral vectored malaria
vaccine vectors to be used in Phase 1 clinical trial(s) by the Naval Medical
Research Center (NMRC). These vectors will encode Plasmodium falciparum genes
for *.

 

The proposed scope of work is as follows:

·Task #1: Construction, Production (non-GMP) and Characterization of three (3)
Vector Seed Stocks (VSS) (CLIN 0001)

·Task #2: Manufacture (GMP) and testing of three (3) Clinical Seed Stocks (CSS)
(CLIN 0002)

·Task #3A: Manufacture (GMP) and testing of three (3) Master Virus Bank/Clinical
Trial Material (MVB/CTM) Bulk Drug Substance lots (CLIN 0002)

·Task #3B: Manufacture (GMP) and testing of three (3) vaccine Final Drug Product
(FDP) lots (CLIN 0002 and CLIN 2001)

·Task #4: Stability study on these three (3) vialed vaccine FDP lots according
to ICH guidelines (for a period of 36 months) (CLIN 0003 and CLIN 1001)

·Task #5: Storage and shipment of products manufactured under proposal
(CLIN 0002)

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

3

 

 

2. Background

 

One of the missions of NMRC is to develop a malaria vaccine. GenVec is a small
biotech company focusing on advancing our adenovector-based gene delivery
platform to develop novel vaccines and therapeutics. GenVec has previously
collaborated with NMRC on development and clinical testing of two first
generation adenovirus serotype 5 (Ad5) -based adenovector vaccines. We showed
that a DNA prime - Ad5 boost regimen expressing CSP and AMA1 antigens protected
4/15 volunteers from experimental challenge. Three out of four of the protected
individuals had the most robust AMA1-specific T cell responses. These data
support the growing body of evidence indicating that prime-boost regimens that
include an adenovector component can provide protection against malaria.

 

The threshold for licensure of military malaria vaccine is * efficacy. Our
current goal is to improve an adenovector-based vaccine and obtain * protection
in the human experimental challenge model. We have a two-pronged, rational
approach to build and test a malaria vaccine product that can meet this
objective by incorporating highly protective malaria antigens into GenVec’s
improved vaccine delivery vectors (GCXX).

 

The next developmental step is to combine three antigens from the Plasmodium
falciparum parasite, that have previously shown evidence for inducing protection
in the human Phase 1 clinical testing, into an improved adenovector vaccine.
This vaccine will be tested * for protection using the human experimental
challenge model. The three malaria antigens of interest under this program are:

·*

·*

·*

 

*

 

GenVec has developed a novel vector-based gene delivery technology (adenovirus
“GCXX” backbone) that is uniquely suited for malaria vaccine development.
GenVec’s GCXX vectors are highly immunogenic in mice and provided protection in
the mouse malaria, P. yoelii, challenge model. In addition, these vectors are
derived from adenovirus serotypes that do not infect humans and were shown by
GenVec to have very low seroprevalence in the US population. Furthermore, GenVec
has extensive experience in cGMP manufacture and testing, as well as regulatory
experience with FDA, to enable moving adenoviral vectored vaccines into clinical
testing.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

4

 

 

3. Scope of Work

 

Objectives: The overall objective is to generate three cGMP-compliant clinical
trial material (CTM) lots for use in Phase 1 trial(s) by NMRC (using the three
pre-GMP VSS lots prepared under Task #1, below). This will require successive
generation (two-tiered GMP plan) of a GMP Clinical Seed Stock (CSS) bulk drug
lot (GMP Tier 1), followed by production of a GMP Master Virus Bank
(MVB)/Clinical Trial Material (CTM) bulk drug substance lot (GMP Tier 2), with
GMP vialing of Final Drug Product (FDP), for each of these three malaria vaccine
vectors. GenVec will use best efforts to achieve the objectives in the Scope of
Work. The overall production scheme is outlined below:

 

[tchart.jpg]

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

5

 

 

Overview of GenVec Manufacturing Approach: GenVec has manufactured more than *
lots of clinical trial materials for both vaccine and therapeutic products.
GenVec's approach has met the cGMP requirements of the FDA for numerous Phase 1
and Phase 2 vaccine clinical trials for both Malaria and HIV vaccines.

 

GenVec proposes to use our proprietary 293 ORF6 cell line, which provides
appropriate complementation of the deleted adenoviral E1 and E4 sequences, to
enable efficient production of these replication-deficient GCXX vectors. GenVec
has extensively characterized the 293 ORF6 Master Cell Bank (MCB) and has
submitted a Master File to FDA, which can be cross-referenced by NMRC in the IND
submission. This Master File contains all of the details regarding production
and testing of the Master and Working cell banks for 293 ORF6.

 

In order to manufacture the CSS and MVB/CTM lots, GenVec will use the production
process outlined in Appendix A. The basic manufacturing process will involve:
Expansion of GenVec's proprietary 293 ORF6 production cell line in serum-free
suspension culture —> virus infection/production —> harvest/recovery —>
purification * —> formulation, final filtration and filling.

 

All products made under this contract will be produced using animal-free
materials. Extensive Quality Control release testing will be performed on the
CSS, MVB/CTM and FDP lots. The overall QC testing plan for each step in the
production plan is defined in Appendix B. The Vector Seed Stocks to be used as
viral seeds for the GMP production will be certified by GenVec Quality Assurance
according to the plan defined in Appendix C.

 

Quality Assurance: GenVec will establish a Quality Agreement with NMRC outlining
the level of quality and NMRC/GenVec responsibilities prior to *

  

Project Management: GenVec will assign a Project Manager to assure that all
activities are conducted according to the established scope of work and program
time line. In order to facilitate communications between GenVec and NMRC,
regular teleconferences will be held. The frequency of these teleconferences
will be dependent upon the needs of the program. The Agenda and Minutes for
these teleconferences will be generated by the GenVec Project Manager.

 

Regulatory Support of NMRC IND: GenVec will provide *. GenVec will also*.

GenVec proposes to provide our expertise to provide the following services:

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

6

 

 

Task #1: Generation of three GCXX-Pf Vector Seed Stocks (VSS) – GenVec proposes
to manufacture three VSS lots within our Gaithersburg, MD research laboratories
using GenVec's proprietary 293-ORF6 cells. The specific GCXX backbone will be
chosen based on the performance of various backbones, tested under CRADA
(NMR-12-4076). Each VSS will consist of the chosen GCXX backbone expressing *.
The three VSS will be produced using GenVec’s standard VSS production process,
which is comparable to that used to manufacture the MVB/CTM lots. VSS will be
manufactured at an appropriate scale to produce * or greater particle units (PU)
of each GCXX-Pf VSS lot. Each VSS lot will be vialed into standard * and stored
frozen at *. GenVec Research will coordinate testing of the three VSS lots as
defined in Appendix C. *

 

*

 

Deliverables for Task #1: Vector Seed Stock Lots

1.*

2.*

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

7

 

 

Task #2: Clinical Seed Stocks - GenVec proposes to conduct GMP manufacture of
the three CSS lots *, using the production process outlined in Appendix A, in a
manner that is comparable to the MVB/CTM bulk drug substance lots. Clinical Seed
Stock release testing is defined in Appendix D. GenVec Quality Control will
coordinate testing of the three CSS lots. *.

 

*

 

At the end of NMRC's GLP toxicology study, GenVec will provide the following
analytical support:

·*.

·*.

 

The CSS lots will also be used as the GMP viral lots that will seed the
production of the three MVB/CTM bulk drug substance lots. GenVec Quality
Assurance will conduct review and release of the three CSS lots.

 

GenVec will provide Technical Summary Reports for each of the three GCXX Pf CSS
lots.

 

Reference Standard vials from each of the three CSS lots will be filled into
cryovials for use in MVB/CTM and FDP QC Release and Stability assays for
transgene expression. Following lot release, Reference Standard vials for future
stability time points will be provided to NMRC.

 

Deliverables for Task #2: Clinical Seed Stock Lots

·CSS vials to support immunology and toxicology preclinical studies from each of
three malaria vaccine vectors, stored at *. The target will be * PU of each
vector for delivery to NMRC.

 

·Reference Standard vials for use in future stability time points (after release
of FDP).

 

·*

 

·*

 

·*

 

·*

 

·*

 

·*

 



·*

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

8

 

 

Task #3A: MVB/CTM Bulk Drug Substance - A single BDS lot will be manufactured
for each of the three malaria constructs, using the three CSS lots described
above. *. For GMP manufacture of the three MVB/CTM BDS lots, GenVec will use the
production process outlined in Appendix A. Release testing for the MVB/CTM BDS
is defined in Appendix E.

 

*

 

*

 

The proposed manufacturing and testing plans will be reviewed by the FDA.
Modifications to these may be required per FDA pre-IND meeting feedback, and
will be accommodated if not burdensome.

 

*

 

The comprehensive MVB/CTM bulk drug substance release testing plan is defined in
Appendix E. This includes both cell harvest and final BDS testing for safety,
potency, purity and identity. Testing will be coordinated by GenVec Quality
Control. GenVec Quality Assurance will conduct review and release of the three
MVB/CTM BDS lots.

 

Deliverables for Task #3A: MVB/CTM Bulk Drug Substance Lots

 

·*

 

·*

 

·*

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

9

 

 

Task #3B: Vaccine Final Drug Product (FDP) - Each of the three CTM bulk drug
substance lots will be formulated with Final Formulation Buffer (FFB) and vialed
separately as three Final Drug Product (FDP) lots at an appropriate vector
concentration and volume, per the needs of the NMRC Phase 1 clinical trial(s).
The filling process and containers will first be qualified to assure aseptic
filling of the FDP. The target concentration for each FDP lot will be *. *

 

It is understood that NMRC desires approximately * vials per lot (including CTM,
QC release, stability and retain vials). The Vaccine Final Drug Product testing
for safety, potency, integrity and purity is defined in Appendix F. GenVec
Quality Control will coordinate this testing.

 

For filling of the three FDP vaccine lots, *. A sufficient number of vials for
each lot will be filled * and frozen at *. As stated above, any remaining
MVB/CTM BDS will be stored frozen * in *. GenVec Quality Assurance will conduct
review and release of the three FDP lots. A sufficient number of FDP vials will
be put aside from each lot to enable a * stability study. As described below, a
36 month stability study is within the scope of this proposal (Task #4). After
GenVec QA release of the three FDP lots, GenVec will ship these materials to
NMRC for long-term storage. NMRC shall be notified by GenVec of any retained
lots and of all intended and actual uses of these retained lots and afford NMRC
right to approve such uses, which shall not be unreasonably withheld.

 

GenVec will also provide Vialed Final Formulation Buffer (FFB) for NMRC use as a
diluent/placebo in Phase 1 clinical studies. Up to 100 vials of GMP-released FFB
will be provided, with a target fill volume of *. These FFB vials will be
covered under an existing stability program. GenVec will provide a copy of a
relevant stability report for this FFB lot.

 

Deliverables for Task # 3B: Vaccine Final Drug Product Lots

 

·Shipment of all FDP vials (less retain samples), including stability vials from
each of the three malaria vaccine vectors, stored at *. *

 

·True and exact copies of executed batch production and testing records for
three FDP lots.

 

·Vialed Final Formulation Buffer (FFB) for NMRC use as a diluent/placebo in
Phase 1 clinical studies from. Up to 100 vials of GMP-released FFB will be
provided, with a target fill volume of *.

 

·Certificates of Analysis (certified by GenVec Quality Control and Quality
Assurance, reviewed and approved by NMRC) containing the test results for the
*three Vaccine FDP lots; marked to reflect NMRC Proprietary information.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

10

 

 

·GenVec Certificate of Analysis and relevant stability report for the already
vialed FFB/Diluent lot.

 

·Product liability insurance for the FDP lots to be used in clinical trials, for
a period of * years upon the Government’s exercise and funding of Option CLIN
2001.

 

·Provide an MSDS for the GCXX Pf manufactured products if requested by NMRC/NMRC
representatives.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

11

 

 

Task #4: 36-Month ICH Stability Program for Three FDP Lots

 

Objective: The objective of Task 4 is to conduct a 36 month stability study in
accordance with ICH guidelines in order to monitor potency and integrity of the
vaccine FDP lots during the Phase 1 clinical trials. A sufficient number of FDP
vials will be set aside to accommodate a *stability study. GenVec stability
testing beyond the * month time frame will require exercise of Option CLIN 1001.

 

At the beginning of the stability protocol, vialed FDP from each of the three
vectors will be shipped to NMRC, who will be responsible for storage of
stability vials in temperature-controlled chambers at *. Upon request with
suitable advance notice, NMRC will ship vials to GenVec for testing according to
the stability testing plan outlined in Appendix G. The individual time points in
the stability protocol will be * months. Only time points * months are addressed
under CLIN 0003. The remaining time points (* months are addressed under Option
CLIN 1001, below.

The stability study will be designed to synchronize each time point for all *
FDP lots. Accordingly, the study will not be initiated until all three lots of
FDP have been filled. The T=0 data will come from the lot release testing for
the three FDP lots.

 

At the beginning of the stability study, GenVec will establish QA approved
stability protocols, for each of the three lots that define the list of tests
(per the above plan), specifications and frequency of testing. GenVec will store
the samples under controlled conditions (at a contract repository) and will
conduct testing under this plan according to established QC SOPs.

 

Deliverables for Task #4

·Subsequent to each testing time point, GenVec Quality Control will prepare a
Stability Time Point Report of the data. The GenVec Quality Assurance-approved
reports will be provided to NMRC within 60 days of the stability time point.

·*

·At the end of the proposed * month stability study under CLIN 0003, GenVec will
provide a Summary Report for each of the three vaccine vector FDP lots; marked
to reflect NMRC Propriety information.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

12

 

 

 

Task #5: Storage and Shipment - GenVec will store all produced materials at
either * or *. GenVec will be responsible for controlled monitoring and
inventory of these materials until shipments are made to NMRC.

 

Shipment of vials from the three CSS lots is addressed under Task #2, above.

 

Shipment of the vials for use in the Phase 1 clinical trial is addressed under
Task #3B, above.

 

Shipment of the vials for use in the 36 month stability program is addressed
under Task #4, above.

 

NMRC will be responsible to take possession and to arrange for long-term storage
and inventory of all contract materials shipped by GenVec. All materials will be
packaged for shipment to ensure maintenance of proper temperature and product
integrity. In order to mitigate risk, GenVec will split each lot into two
shipments). This shipment to the NMRC designated storage facility will be
coordinated with an appropriate NMRC representative. All vector products and
samples will be protected from exposure to carbon dioxide from dry ice during
shipment *

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

13

 

 

Period of Performance and Timing for Tasks 1-5:

 

The project start date will be determined by NMRC. The following is an
approximate project schedule. GenVec will use best efforts to accomplish the
objectives consistent with this schedule.

 

Period of Performance #1: * months

·Task #1: Construction, Production and Characterization of 3 VSS Lots - *
months.

a.Generation of VSS Reports – *wks.

·Task #2: GMP Manufacture, Testing and Release of 3 CSS lots - * months
(overlaps VSS construction and manufacture).

a.Generation of CSS Technical Summary Reports - * month.

·Task #3A: GMP Manufacture, Testing and GenVec QA Release of 3 MVB/CTM BDS lots
(includes technology transfer to CMO) - * months.

·Task #3B: GMP Manufacture, Testing and GenVec QA Release of 3 Vaccine FDP lots
– * months (includes qualification of the filling process and overlaps BDS
manufacture).

·Task #5: Storage - Duration of manufacturing campaign.

 

Period of Performance #2: * months (months *)

 

·Task #4: Stability Program - * months from release testing of 3rd FDP lot (T=0)
– CLIN 0003.

 

Period of Performance #3: Twenty-four (24) months (months *)

 

Task #4: Stability Program – Option CLIN 1001.

 

The detailed project Time Line is presented in Appendix H, with a start date of
* for the purpose of generating the time line.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

14

 

 

4.List of Subcontractors

 

The following GenVec QA vendor qualified*subcontractors are proposed to be used
during the performance of this contract:

 



Name   Location   Service Provided *   *   Contract GMP Manufacturing *   *  
Safety Testing Services *   *   Safety Testing Services *   *   Impurity Testing
Services *   *   Microbiological Testing Services *   *   DNA Sequencing
Services *   *   GMP Storage Services





 

*Vendor qualification reports are available to NMRC for review upon NMRC’s
request.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

15

 

 

5.Supporting Capabilities

 

Documentation

GenVec has developed a Document Management Program that applies to the
management of all controlled documents including those associated with cGMP.
This serves as a tracking tool for GenVec documents, including the *documents,
and is able to scan and retrieve documents or images, index, sort, search, track
versions and provide lists and reports related to GenVec documentation.

 

Project Management

GenVec will assign a Project Manager from within its Development department. It
is the Project Manager’s responsibility to plan for activities directly and
indirectly related to performance of the project. This includes the assembly of
a project team with adequate representation from the key disciplines to conduct
the work, development of a Gantt chart that details the activities and timing
required to complete the defined work, and tracking information to ensure that
the project is being conducted within appropriate cost parameters. The Project
Manager is responsible for supporting the overall resources of the project and
making certain communication flows in the most effective manner between
collaborators. The Project Manager is also responsible for ensuring that
reporting complies with the contract.

 

In order to facilitate communications between GenVec and NMRC, regular
teleconferences will be held. The frequency of these teleconferences will be
dependent upon the needs of the program. The Agenda and Minutes for these
teleconferences will be generated by the GenVec Project Manager.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

16

 

 

6.Key Personnel

 

Bryan Butman, Ph.D., Senior Vice President, Development

Role and Responsibility: Dr. Butman will be responsible for allocating resources
and managing the overall performance of the GMP manufacturing and testing
program. Manufacturing Science, Quality Control, Quality Assurance, Regulatory
Affairs and Project Management all report into him. Dr. Butman has over 27 years
of biotechnology product development experience, including 13 years experience
in Process Development, Manufacturing, Quality Control and Quality Assurance at
GenVec. He also has extensive experience communicating with FDA CBER on clinical
development of adenoviral vectors.

 

Joe Bruder, Ph.D., Director, Research &Head of Malaria

Role and Responsibility: Dr. Bruder is GenVec's Head of the Malaria Vaccine
Program. His primary responsibility is to lead GenVec’s research and development
efforts in the development of a highly protective malaria vaccine. Specifically,
Dr. Bruder will be responsible for communication and coordination of research
and development activities with the NMRC. He will provide scientific oversight
for the project, oversee vector construction, VSS production and
characterization and write a research report detailing the VSS production and
testing. Dr. Bruder has worked in the adenoviral research and product
development for 19 years at GenVec. He has led GenVec's Malaria Vaccine Program
for 9 years.

 

Perry Newton, Director, Manufacturing Sciences

Role and Responsibility: Mr. Newton will be responsible for establishing the
manufacturing process and for overseeing the production of the CSS, MVB/CTM and
FDP lots. He has more than 18 years experience managing cGMP manufacture of CTM
for adenoviral and retroviral constructs.

 

Clement J. Purcell, Director, Quality Control/Quality Assurance

Role and Responsibility: Mr. Purcell’s primary responsibilities as they relate
to this proposal are the direction of all Quality Control and Quality Assurance
personnel and operations involved with the project. Mr. Purcell has been
employed in the biotechnology field for more than 25 years and in a Quality role
supporting both clinical and commercial manufacturing and technology transfer
for more than 22 years.

 

Frances Cox, Manager, Document Control

Role and Responsibility: Ms. Cox’s primary responsibility as it relates to this
proposal is the control and maintenance of all manufacturing and testing
documentation. She is responsible for the coordination of routing documents and
tracking the status of document review and approval. In addition to managing
internal distribution of controlled documents, it is her responsibility to
transfer and track documentation shared with collaborators. Ms. Cox has over 9
years experience at GenVec and over 30 years experience with project and
executive office administration.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

17

 

 

Francesca Reed, Project Manager

Role and Responsibility: Ms. Reed’s primary responsibility as it relates to this
proposal is as the Project Manager for this project. Ms. Reed has over 14 years
experience in the biotechnology field and 5 years as a Project Manager.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

18

 



 

7.Summary

 

GenVec proposes to perform five tasks for the manufacture of three adenovector
malaria vaccine vectors using our proprietary biological materials and
processes. The overall goal is to provide cGMP Clinical Trial Materials (CTM)
for use by NMRC in Phase 1 clinical trials of a trivalent adenovector vaccine
for malaria. GenVec will use best efforts to achieve the objectives in the Scope
of Work.

 

·Under Task #1, GenVec will construct, manufacture (non-GMP) and characterize
three Vector Seed Stocks (VSS) on the "GCXX" backbone.

 

·Under Task #2, GenVec will be responsible for GMP manufacture, testing and
release of Clinical Seed Stocks (CSS) for each of these three malaria vaccine
constructs. Under this task, GenVec will also provide bulk filled Final
Formulation Buffer (FFB).

 

·Under Task 3, GenVec will be responsible for GMP manufacture and testing of
three MVB/CTM bulk drug substance lots (Task #3A) and three corresponding
vaccine Final Drug Product (FDP) lots (Task #3B) for use in Phase 1 clinical
trials by NMRC. GenVec will provide vialed FFB for clinical use. Under this
task, GenVec will also provide CMC regulatory support to NMRC's IND filing and
will provide product liability insurance for a period of * during conduct of the
Phase 1 trial upon the Government’s exercise and funding of the Option CLIN
2001.

 

·Under Task 4, GenVec will conduct a stability program of three vaccine FDP lots
for a period of 36 months, according to ICH Guidelines (inclusive of CLIN 0003
and Option CLIN 1001 if exercised and funded by the Government).

 

·Under Task 5, GenVec will store, according to cGMP requirements, all contract
products and samples until they are shipped to an NMRC-designated repository.

 

Note: The proposed testing plans are subject to FDA feedback and may require
refinement or modifications accordingly. These modifications will be
accommodated if not burdensome.

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

19

 

 

8.Appendices

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

20

 

 

Appendix A: Overview of Manufacturing Process for CSS and MVB/CTM BDS Lots

 

*

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

21

 

 

 

Appendix B: Overall Testing Plan for Adenovector Malaria Vaccines

*

·*

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

22

 

 

Appendix C: Testing Performed for Certification of Vector Seed Stocks (VSS)

 

Test   Performed By   Method *   *   * *   *   * *   *   * *   *   * *   *   * *
  *   * *   *   * *   *   * *   *   *

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

23

 

 

Appendix D: Testing Plan for Release of GMP Clinical Seed Stocks (CSS)

 

Test   Laboratory   Protocol   Specification *   *   *   * *   *   *   * *   *  
*   * *   *   *   * *   *   *   * *   *   *   * *   *   *   * *   *   *   * *  
*   *   *

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

24

 

 

Appendix E: Testing Plan for Release of GMP MVB/CTM Bulk Drug Substance (BDS)

 

Tests Performed on Unprocessed Cell Harvest Test   Laboratory   Protocol  
Specification *   *   *   * *   *   *   * *   *   *   * *   *   *   * *   *   *
  * *   *   *   * *   *   *   * *   *   *   * *   *   *   * *   *   *   * *   *
  *   * *   *   *   * *   *   *   * *   *   *   * *   *   *   * *   *   *   * *
  *   *   * *   *   *   * *   *   *   * *   *   *   * *   *   *   * *   *   *  
* *   *   *   * Tests Performed on Purified Bulk Test   Laboratory   Protocol  
Specification *   *   *   * *   *   *   * *   *   *   * *   *   *   * *   *   *
  * *   *   *   * *   *   *   * *   *   *   * *   *   *   * *   *   *   * *   *
  *   * *   *   *   * *   *   *   *              

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

25

 

Appendix F: Testing Plan for Release of GMP Vaccine Final Drug Product (FDP)

 

Test   Laboratory   Protocol   Specification *   *   *   * *   *   *   * *   *  
*   * *   *   *   * *   *   *   * *   *   *   * *   *   *   * *   *   *   * *  
*   *   * *   *   *   * *   *   *   * *   *   *   * *   *   *   * *   *   *   *
*   *   *   *

 

Footnote for Appendix F:

 

*

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

26

 

 

Appendix G: Stability Testing Plan for Vaccine Final Drug Product (FDP)

 



Time Point (Month)

Test

  *   *   *   *   *   *   * *   *   *   *   *   *   *   * *   *   *   *   *   *
  *   * *   *   *   *   *   *   *   * *   *   *   *   *   *   *   * *   *   *  
*   *   *   *   * *   *   *   *   *   *   *   * *               *       *     *
              *       *   * *                           *



  

Footnotes for Appendix G:

 

·*

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 

27

 

 

Appendix H: Detailed Project Timeline

 

*

 

* The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission .

 



28

 

